
	

114 HR 1659 IH: Improving Access to Capital for Emerging Growth Companies Act
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1659
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Fincher (for himself and Mr. Delaney) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend certain provisions of the securities laws relating to the treatment of emerging growth
			 companies.
	
	
 1.Short titleThis Act may be cited as the Improving Access to Capital for Emerging Growth Companies Act. 2.Filing requirement for public filing prior to public offeringSection 6(e)(1) of the Securities Act of 1933 (15 U.S.C. 77f(e)(1)) is amended by striking 21 days and inserting 15 days.
 3.Grace period for change of status of emerging growth companiesSection 6(e)(1) of the Securities Act of 1933 (15 U.S.C. 77f(e)(1)) is further amended by adding at the end the following: An issuer that was an emerging growth company at the time it filed a confidential registration statement for review under this subsection but is no longer an emerging growth company shall continue to be treated as an emerging growth company for purposes of this subsection through the earlier of the date on which the issuer consummates its initial public offering pursuant to such registration statement or the end of the 1-year period beginning on the date that the company is no longer an emerging growth company..
 4.Simplified disclosure requirements for emerging growth companiesSection 102 of the Jumpstart Our Business Startups Act (Public Law 112–106) is amended by adding at the end the following:
			
 (d)Simplified disclosure requirementsWith respect to an emerging growth company (as such term is defined under section 2 of the Securities Act of 1933):
 (1)Requirement to include notice on form S–1Not later than 30 days after the date of enactment of this subsection, the Securities and Exchange Commission shall revise its general instructions on Form S–1 to indicate that a registration statement filed (or submitted for confidential review) by an issuer prior to an initial public offering may omit financial information for historical periods otherwise required by regulation S–X (17 C.F.R. 210.1–01 et seq.) as of the time of filing (or confidential submission) of such registration statement, provided that—
 (A)prior to the issuer distributing a preliminary prospectus to investors, such registration statement is amended to include all relevant periods required at the date of such amendment; and
 (B)the issuer reasonably believes such financial disclosure will no longer be required to be included in the Form S–1 at the time of the contemplated offering.
 (2)Reliance by issuersEffective 30 days after the date of enactment of this subsection, an issuer filing a registration statement (or submitting the statement for confidential review) utilizing Form S–1 may omit financial information for historical periods otherwise required by regulation S–X (17 C.F.R. 210.1–01 et seq.) as of the time of filing (or confidential submission) of such registration statement, provided that prior to the public filing of Form S–1, such registration statement is amended to include all relevant periods required at the date of such amendment..
 5.Filing requirements for follow-on offeringsSection 6(e) of the Securities Act of 1933 (15 U.S.C. 77f(e)) is further amended by adding at the end the following:
			
 (3)Follow-on offeringsAn emerging growth company may, within 1 year of the company’s initial public offering, confidentially submit to the Commission a draft registration statement for any securities to be issued subsequent to its initial public offering, for confidential nonpublic review by the staff of the Commission prior to publicly filing a registration statement, provided that the initial confidential submission and all amendments thereto shall be publicly filed with the Commission not later than 2 days before the date on which the emerging growth company issues such securities..
		
